SYMES, District Judge
(dissenting).
Mere inability to agree with the views of the-majority in the usual case does not, in my opinion, justify a published dissent. The instant ease, however, presents an important, and novel question never before decided by an, *79appellate court, and is not controlled by precedent. For this reason a brief expression of my views may be justified.
It is apparent from this record that, when the Canadian currency began to depreciate, it was to the interest of Canadian shippers to prepay the freight on shipments into the United States in Canadian funds. This was the practice until the American roads demanded that their share of the rates be paid in American dollars. The Canadian roads thereafter, by refusing to accept prepayment on international shipments, and requiring payment at destination in American funds, not only protected themselves from a loss by reason of this requirement of the American roads, but actually made a profit; that is, for their part of the service performed in Canada they received a higher rate than the Canadian tariff prescribed, and higher than they were permitted to charge for the same service from point of origin in Canada to the international boundary line. This practice, in effect, required the shipper to pay a higher rate than that prescribed by the Canadian tariff, and compelled him to stand this loss due to the difference in exchange that the railroads complained of before they were permitted to force payment of freight in American funds at destination in the United States. Logically the .same arguments can be made against the present practice, and with the same force that was made by the Canadian railroads previous to the change.
Commissioner Carvell of the Canadian Commission, in discussing the surcharge order made for the protection of the Canadian roads, recognized the injustice of this position. He says: “At first the exporters demanded the right to prepay the whole rate in Canadian funds, which of course would give them an advantage in that they would be able to pay the American end of the haul in Canadian funds, which were then as now worth less than the American dollar. Shortly thereafter, however, the demand from all classes of business men was that the Canadian end of the haul should be paid in Canadian funds, and, to the ordinary business man, this seems absolutely fair and reasonable.”
Further on he says that “the railway companies were told that a solution of some kind must be found for the difficulty, and one which would in the end practically amount to paying the Canadian end of the haul in Canadian funds.”
In another opinion Commissioner Carvell said (Transcript, p. 104): “My first impression was, and I have not changed my views, that, as a matter -of equity, the Canadian shipper should be allowed to prepay his freight for the Canadian portion of the journey in Canadian money and the American portion in American funds.”
Anri again: “The principal discussion between the Board and the railway companies was as to what would be a fair surcharge to be added to the rate which would place the Canadian railway in a position to receive payment of the whole charge in Canadian funds, and pay the American share of their American connections in American funds.”
The sole object of the hearings on this question held before the Canadian Commission, and the orders and opinions resulting therefrom, was to protect the Canadian railroad from having to stand a loss by reason of this difference in exchange. But nowhere does the Commission indicate that as a matter of law or equity the Canadian railroad was entitled to anything more than their prescribed division in Canadián funds. Certainly the question cannot be rightly settled in principle by simply shifting the loss from the railroads to the shipper.
The majority opinion rightly suggests some very practical difficulties, such as dislocation of rate structures, that"would otherwise result. I respectfully submit, however, that those questions are for the Interstate Commerce Commission, and are not the concern of this court.